DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fu sheng Xu,  Patent Agent on 06/09/2022.
	The application has been amended as follows:
	1. 	(Previously presented) A map generation device comprising: 
	a processor configured to: 
		extract, by inputting an image in which a road is represented to a classifier that outputs, for each pixel of the image, a type of a feature object on the road represented by the pixel, a pixel representing a boundary feature object that represents a boundary of a lane among feature objects on the road; 
		calculate a Voronoi boundary by Voronoi-dividing the image with each pixel representing the boundary feature object as a generating point; 
		detect lanes by determining each of the calculated Voronoi boundaries as one lane of the lanes; and 
	generate map information representing each of the detected lanes, wherein the processor is further configured to: 
	detect a predetermined region including a point where two or more of the Voronoi boundaries intersect each other as an intersection area; 
	divide each of the detected lanes into the intersection area and a single road; 
	divide the single road into sections with a predetermined length; 
	associate intersection positional information representing a position of the intersection area with the map information; and 
	associate, for each of the sections, section positional information representing a position of the section with the map information.  
2. 	(Canceled)  
3. 	(Currently Amended) The map generation device according to claim [[2]] 1, wherein the processor is further configured to -2-PATENT U.S. Application No. 16/894,736 Attorney Docket No. 119628.0000003 
	further extract [[a]] the pixel representing a regulation feature object representing a traffic regulation among feature objects on the road; and 
	associate, for each of the detected lanes, [[a]] the  traffic regulation represented by the regulation feature object on the lane with the lane.
4. 	(Original) The map generation device according to claim 3, wherein the processor associates the traffic regulation related to an intersection with the intersection area closest to the regulation feature object representing the traffic regulation related to the intersection.  
5-6. 	(Canceled).  
  7. 	(Previously presented) A map generation method comprising: 
	extracting, by inputting an image in which a road is represented to a classifier that outputs, for each pixel of the image, a type of a feature object on the road represented by the pixel, a pixel representing a boundary feature object that represents a boundary of a lane among feature objects on the road; calculating a Voronoi boundary by Voronoi-dividing the image with each pixel representing the boundary feature object as a generating point; 
	detecting lanes by determining each of the calculated Voronoi boundaries as one lane of the lanes; [[and]] 
	generating map information representing each of the detected lanes; 
	detecting a predetermined region including a point where two or more of the Voronoi boundaries intersect each other as an intersection area; 
	dividing each of the detected lanes into the intersection area and a single road; dividing the single road into sections with a predetermined length; 
	associating intersection positional information representing a position of the intersection area with the map information; and 
	associating, for each of the sections, section positional information representing a position of the section with the map information.  
8. 	(Previously presented) A non-transitory recording medium in which a map generation computer program is recorded for causing a computer to execute: 
	extracting, by inputting an image in which a road is represented to a classifier that outputs, for each pixel of the image, a type of a feature object on the road represented by the pixel, a pixel representing a boundary feature object that represents a boundary of a lane among feature objects on the road; 
	calculating a Voronoi boundary by Voronoi-dividing the image with each pixel representing the boundary feature object as a generating point; 
	detecting lanes by determining each of the calculated Voronoi boundaries as one lane of the lanes; [[and]] 
	generating map information representing each of the detected lanes, detecting a predetermined region including a point where two or more of the Voronoi boundaries intersect each other as an intersection area; 
	dividing each of the detected lanes into the intersection area and a single road; dividing the single road into sections with a predetermined length, 
	associating intersection positional information representing a position of the intersection area with the map information; and 	
	associating, for each of the sections, section positional information representing a position of the section with the map information.  
9. 	(Canceled).
Status of Claims
This is an Allowability Notice for application Serial No. 16/894,736. Claims 1, 3-4 and 7-8 have been examined and fully considered.
Claim 3 have been amended.
Claim 2 is canceled.
Claims 1, 3-4 and 7-8 are pending in Instant Application.
Response to Arguments/Rejections
In light of  the Applicant remarks, claims 1, 3-4 and 7-8 have been fully considered and are persuasive. Application’s amendment filed 04/13/2022 have overcome the 35 U.S.C. § 112 and 103 raised in the previous action; therefore the previous 35 U.S.C. § 112 and § 103 claim rejection are hereby withdrawn.
Allowable Subject Matter
Claims 1, 3-4 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to the independent claims 1, 7 and 8, the claimed features are novel and non-obvious, in light of the prior art of record, in combination of either individually and/or dependently on other prior art which does not teach the claim feature
	calculate a Voronoi boundary by Voronoi-dividing the image with each pixel representing the boundary feature object as a generating point; 
		detect lanes by determining each of the calculated Voronoi boundaries as one lane of the lanes; and 
	generate map information representing each of the detected lanes, wherein the processor is further configured to: 
	detect a predetermined region including a point where two or more of the Voronoi boundaries intersect each other as an intersection area; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663      

/JAMES M MCPHERSON/Examiner, Art Unit 3663